DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (claim 11) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “means for generating a flow of air so as to provide ventilatory support to the patient” is best understood from the specification as at least: pressure generator 4140 (¶0069).
The corresponding structure for the “means for generating a signal representing a property of the flow of air” is best understood from the specification as at least: one or more transducers 4270, such as pressure sensors 4272 and flow rate sensors 4274 (¶¶0069, 0083).
The corresponding structure for the “means for analysing the signal to estimate an inspiratory volume and an expiratory volume of a breath of the patient” is best understood from the specification as at least: a first processor of central controller 4230 (¶¶0096-0097).
The corresponding structure for the “means for servo-controlling a degree of the ventilatory support to adjust an estimated tidal volume toward a target tidal volume” is best understood from the specification as at least: a second processor of central controller 4230 (¶¶0096-0097).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soliman et al. (U.S. Pub. 2007/0101992).
Regarding claim 1, Soliman discloses an apparatus (e.g. Figs. 3-5) for treating a respiratory disorder in a patient, the apparatus comprising: a pressure generator (Fig. 3 #10; ¶0018) configured to generate a flow of air so as to provide ventilatory support to 
Regarding claim 3, Soliman discloses the gain is dependent on the difference between the estimated inspiratory volume and the estimated expiratory volume relative to the estimated tidal volume. The calculations of ¶0024 are in the path of calculations leading to estimated tidal volume and later the gain determination in ¶¶0036-0037.
Regarding claim 4, Soliman discloses the gain is dependent on the absolute magnitude of the difference between the estimated inspiratory volume and the estimated expiratory volume. The absolute value applied in the calculation of ¶0036 will cause the gain to ultimately be dependent in part on an absolute value of the calculations in ¶0024.
Regarding claim 5, Soliman discloses the degree of the ventilatory support is a pressure support of the ventilatory support (¶0037).
Regarding claim 6, Soliman discloses a method of operating a respiratory treatment apparatus (e.g. Figs. 3-5) configured to generate a flow of air so as to provide ventilatory support to a patient, the method comprising: measuring a property of the flow of air, using a transducer (¶0026 – “flow sensor”); analysing, in a controller (Fig. 3 #30; ¶¶0027-0045), the measured property to estimate an inspiratory volume (¶¶0019, 0024 – integral of inspiratory flow) and an expiratory volume (¶¶0019, 0024 – integral of expiratory flow) of a breath of the patient; calculating, in a controller (Fig. 3 #30, 40; ¶¶0027-0045), a gain (¶¶0036-0037) dependent on a difference between the estimated inspiratory volume and the estimated expiratory volume (the calculations of ¶0024 are in the path of calculations leading to the gain determination in ¶¶0036-0037); and servo-controlling (¶¶0035-0037, 0041, 0043), by a controller (Fig. 3 #40; ¶¶0027-0045), a degree of the ventilatory support using the calculated gain to adjust an estimated tidal volume (¶¶0024, 0028-0029, 0035) for the patient toward a target tidal volume (¶0035). The portions of Soliman cited herein are merely representative of the overall invention of Soliman and are not to be construed as limiting on the possible reading of other passages further on the claim(s).
Regarding claim 8, Soliman discloses the gain is dependent on the difference between the estimated inspiratory volume and the estimated expiratory volume relative to the estimated tidal volume. The calculations of ¶0024 are in the path of calculations leading to estimated tidal volume and later the gain determination in ¶¶0036-0037.
Regarding claim 9, Soliman discloses the gain is dependent on the absolute magnitude of the difference between the estimated inspiratory volume and the estimated expiratory volume. The absolute value applied in the calculation of ¶0036 will cause the gain to ultimately be dependent in part on an absolute value of the calculations in ¶0024.
Regarding claim 10, Soliman discloses the degree of the ventilatory support is a pressure support of the ventilatory support (¶0037).
Regarding claim 11, Soliman discloses a system (e.g. Figs. 3-5) for treating a respiratory disorder in a patient, comprising: means for (Fig. 3 #10; ¶0018) generating a flow of air so as to provide ventilatory support to the patient; means for (¶0026 – “flow sensor”) generating a signal representing a property of the flow of air; means for (Fig. 3 #30, 40; ¶¶0027-0045) analysing the signal to estimate an inspiratory volume (¶¶0019, 0024 – integral of inspiratory flow) and an expiratory volume (¶¶0019, 0024 – integral of expiratory flow) of a breath of the patient; and means for (Fig. 3 #30, 40; ¶¶0027-0045) servo-controlling (¶¶0035-0037, 0041, 0043) a degree of the ventilatory support to adjust an estimated tidal volume (¶¶0024, 0028-0029, 0035) toward a target tidal volume (¶0035), wherein a gain (¶¶0036-0037) of the servo-control is dependent on a difference between the estimated inspiratory volume and the estimated expiratory volume (the calculations of ¶0024 are in the path of calculations leading to the gain determination in ¶¶0036-0037). The portions of Soliman cited herein are merely representative of the overall invention of Soliman and are not to be construed as limiting on the possible reading of other passages further on the claim(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soliman et al. (U.S. Pub. 2007/0101992) in view of Borrello (U.S. Pub. 2018/0200464).
Regarding claim 12, Soliman discloses an apparatus (e.g. Figs. 3-5) for treating a respiratory disorder in a patient, the apparatus comprising: a pressure generator (Fig. 3 #10; ¶0018) configured to deliver a supply of air that provides ventilatory support to the patient; a transducer (¶0026 – “flow sensor”) configured to generate a signal representing a property of the supply of air; and a controller (Fig. 3 #30, 40; ¶¶0027-0045) configured to: analyse the signal to estimate an inspiratory volume (¶¶0019, 0024 – integral of inspiratory flow) and an expiratory volume (¶¶0019, 0024 – integral of expiratory flow) of a breath of the patient; and adjust servo-control (¶¶0035-0037, 0041, 0043) gain (¶¶0036-0037) based on a difference between the estimated inspiratory volume and the estimated expiratory volume (the calculations of ¶0024 are in the path of calculations leading to the gain determination in ¶¶0036-0037). The portions of Soliman cited herein are merely representative of the overall invention of Soliman and are not to be construed as limiting on the possible reading of other passages further on the claim(s).
Soliman is silent as to whether the pressure generator comprises a blower.
Borrello teaches an apparatus (e.g. Fig. 3) operating to minimize the difference between the estimated inspired gas volume and the exhaled gas volume (¶0051) and which includes a blower (#40; ¶0034 – the discussion of flow sensor 60 as a “blower flow sensor” implies the ventilator component 40 must be a blower). One of ordinary skill in the art would recognize that a blower is a common species used in the ventilator art within the genus of pressure generators.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have specified in Soliman the pressure 
Regarding claim 14, Soliman teaches the invention as modified above and further suggests as obvious an adjustment in servo-control gain causes a reduction in a rate of adjustment of pressure support of the supply of air (¶¶0035-0037, 0041, 0043). The consideration in the claim of “an adjustment in servo-control gain” is not specific on whether the gain is increasing or decreasing or to a degree of change in the gain. There are thus obvious conditions of use when a relatively small change in gain will be determined in Soliman which will thus obviously satisfy the claim’s requirement of causing a reduction in a rate of adjustment of pressure support when compared to other times when larger changes to the gain cause greater rates of adjustment of pressure support.
Regarding claim 15, Soliman teaches the invention as modified above and further suggests as obvious the controller is configured to adjust the servo-control gain when the difference is greater than or equal to 20%. It is noted that the claim does not preclude the controller from also adjusting the servo-control gain when the difference is less than 20%. Soliman allows adjustment of the servo-control gain across a range of “differences,” to include that recited by the instant claim.
Allowable Subject Matter
Claim(s) 2, 7, 13, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Soliman fails to teach or suggest the gain decreases as the difference between the estimated inspiratory volume and the estimated expiratory volume increases. Rather, the calculation of gain in ¶0036 of Soliman would lead toward an expectation that the gain will increase as the difference between the estimated inspiratory volume and the estimated expiratory volume increases. One having ordinary skill in the art at the time of the effective filing of the invention would not have considered it prima facie obvious to have modified Soliman in order to have arrived at the instantly claimed invention as it would require directly countering the teaching of Soliman.
It is noted that there is no alternate prior art fairly readable on claim 1 with its particular combination of analyzing a signal to estimate both inspiratory volume and expiratory volume and then servo-controlling a degree of ventilatory support to adjust an estimated tidal volume toward a target tidal volume based on a difference between the estimated inspiratory volume and the estimated expiratory volume. While several of the other prior art cited on the PTO-892 attached with this Office action servo regulate tidal volume none of them consider doing so particularly based on a difference between the estimated inspiratory volume and the estimated expiratory volume.
Regarding claim 7, the claim is considered allowable over the prior art for the same reasons as discussed above in regard to claim 2.
Regarding claim 13, the claim is considered allowable over the prior art for the same general reasons as discussed above in regard to claim 2.
Regarding claim 16, neither Soliman nor Borrello teachces or suggests the controller is further configured to adjust the servo-control gain to a default value when the difference returns to a value that is less than 20%. Neither of these two references considers a default gain value which is particularly returned to when the recited difference of the claim reaches the level recited by the claim.
While other prior art teach adjustments to gain as a means to servo control ventilation (see other prior art cited on the PTO-892 attached with this Office action), there is not found to be a preponderance of the evidence that one having ordinary skill in the art at the time of the effective filing of the invention would have arrived at the particular gain regulating procedure recited by the instant claim without improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785